Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 03/08/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 3-4, 6-7 & 9 are currently pending. 

Response to Arguments
With regard to the 101 Rejection:
Examiner initiated telephone contact to discuss the 101 rejection of the claims. Examiner discussed the similarities of the fact pattern in Claims 1, 4 & 7 to cases ruled by the courts as ineligible subject matter based on the claiming of the abstract concept of generic structural monitoring by generic sensors. TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 119 U.S.P.Q.2d (BNA) 1739 (Fed. Cir. 2016). Examiner presented proposed language providing a useful arrangement of sensors that is significantly more than sensors providing structural monitoring. The Examiner’s amendment provides subject matter that is patent eligible and based on the material of the amended claims the 101 rejection of the claims is withdrawn. 

With regard to the Claim Objections:  
Applicant has amended Claim 4 to resolve the grammar tense.  The Claim objection is withdrawn.

With regard to the 112(b) Rejection:  
Applicant has amended the claims to clarify the structural elements and their function.  The 112(b) rejection of the claims is withdrawn.   

With regard to the 112(d) Rejection:  
Applicant has canceled Claims 2 & 8 rendering the 112(d)-rejection moot.

With regard to the 102 and 103 Rejections:
Applicant’s arguments and amendments with regard to Claims 1, 3-4, 6-7 & 9 have been considered and are moot in light of the Examiner Amendment's and the status of the claims below.  

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ebenesar Thomas on 4/20/2022 (see attached interview summary PTO 413B).
The application has been amended as follows: 

LISTING OF CLAIMS:

(currently amended): A plant monitoring method executed by a computer, comprising:
executing a growth model simulation on a target plant to generate a growth model with respect to a plurality of portions 
modeling a target plant to generate a plurality of plurality of portions 
virtually applying vibration to the plant models to generate vibration information of each of the plant models in a time domain,
converting the vibration information into a frequency domain to generate a frequency response per plant model,
calculating a first feature modeled amount per plant model based on the generated frequency response,
calculating a first difference, per plant model, between the first feature modeled amount of the plant model and a reference feature amount, and generating a first growth model for each plant model by associating information for identifying a growth state of the plurality of portions growth state of the plurality of portions growth reference state of the target plant; 

directly measured from the plurality of portion of the target plant,  acquiring vibration [AltContent: rect]information in a time domain, which has been generated by a plurality of vibrometers configured to apply of the plurality of portions target plant and configured to receive the vibration information from each of the plurality of portions of the target plantbyeach of the vibrometers further configured to transmit the received vibration information to a collection unit configured to convert from each of the vibrometers into a frequency domain to generate a frequency response, and extracting a second feature measured amount from the generated frequency response; calculating a second difference between the extracted second feature measured amount and the reference feature amount; estimating a measured growth amount of the plurality of portions of the target plant by referencing the growth model, selecting a first difference, among the plurality of first modeled differences of each of the growth states, that is similar to the extracted second measured difference, acquiring a growth amount associated with the selected first modeled difference, wherein each of the reference feature amount, the first feature modeled amount, and the second feature measured amount have at least a resonance frequency and a Q value representing a sharpness of the resonance frequency; and iteratively monitoring and outputting growth information for each of the plurality of portions of the target plant and correlating at least two or more portions of growth information from two or more vibrometers to obtain a secondary growth state of the target plant 
(canceled).
(currently amended):	The plant monitoring method according to claim 1, wherein the each of the plurality of portions 

(currently amended):  A plant monitoring apparatus comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: 
a growth model simulation on a target plant to generate a growth model with respect to a plurality of portions 
modeling a target plant to generate a plurality of plurality of portions 
virtually applying vibration to the plant models to generate vibration information of each of the plant models in a time domain,
converting the vibration information into a frequency domain to generate a frequency response per plant model, calculating a first feature modeled amount per plant model based on the   generated frequency response,
calculating a first difference, per plant model, between the first feature modeled amount of the plant model and a reference feature amount, and
generating a first growth model for each plant model by associating information for identifying a growth state of the plurality of portions growth state of the plurality of portions growth reference state of the target plant; 

directly measured from the plurality of portion of the target plant, acquire [AltContent: rect]vibration information in a time domain, which has been generated by a plurality of vibrometers configured to apply of the plurality of portions and configured to receive the vibration information from each of the plurality of portions of the target plant by each of the vibrometers further configured to transmit the received vibration information to a collection unit configured to convert from each of the vibrometers into a frequency domain to generate a frequency response, and extracting a second feature measured amount from the generated frequency response; calculate a second difference between the extracted second feature measured amount and the reference feature amount; estimate a measured growth amount of the plurality of portions of the target plant by referencing the growth model, selecting a first difference, among the plurality of first modeled differences of each of the growth states, that is similar to the extracted second measured difference, acquiring a growth amount associated with the selected first modeled difference, wherein each of the reference feature amount, the first feature modeled amount, and the second feature measured amount have at least a resonance frequency and a Q value representing a sharpness of the resonance frequency; and iteratively monitoring and output growth information for each of the plurality of portions of the target plant and correlating at least two or more portions of growth information from two or more vibrometers to obtain a secondary growth state of the target plant 
(canceled).
(currently amended): The plant monitoring apparatus according to claim 4, wherein the each of the plurality of portions 
(currently amended):  A non-transitory computer readable recording medium that includes a program recorded thereon, the program including instructions that causes a computer to carry out:  executing a growth model simulation on a target plant to generate a growth model with respect to a plurality of portions of the target plant by:
modeling a target plant to generate a plurality of plurality of portions 
virtually applying vibration to the plant models to generate vibration information of each of the plant models in a time domain,
converting the vibration information into a frequency domain to generate a frequency response per plant model,
calculating a first feature modeled amount per plant model based on the generated frequency response,
calculating a first difference, per plant model, between the first feature modeled amount of the plant model and a reference feature amount, and
 generating a first growth model for each plant model by associating information for identifying a growth state of the plurality of portions growth state of the plurality of portions growth reference state of the target plant; 

directly measured from the plurality of portion of the target plant, acquiring vibration [AltContent: rect]information in a time domain, which has been generated by a plurality of vibrometers configured to apply of the plurality of portions and configured to receive the vibration information from each of the plurality of portions of the target plant each of the vibrometers further configured to transmit the received vibration information to a collection unit configured to convert from each of the vibrometers into a frequency domain to generate a frequency response, and extracting a second feature measured amount from the generated frequency response; calculating a second difference between the extracted second feature measured amount and the reference feature amount;  estimating a measured growth amount of the plurality of portions of the target plant by referencing the growth model, selecting a first difference, among the plurality of first modeled  differences of each of the growth states, that is similar to the extracted second measured difference, acquiring a growth amount associated with the selected first modeled difference, wherein each of the reference feature amount, the first feature modeled amount, and the second feature measured amount have at least a resonance frequency and a Q value representing a sharpness of the resonance frequency; and iteratively monitoring and outputting growth information for each of the plurality of portions of the target plant and correlating at least two or more portions of growth information from two or more vibrometers to obtain a secondary growth state of the target plant 
(canceled).
(currently amended): The non-transitory computer readable recording medium according to claim 7, wherein the each of the plurality of portions 

Allowable Subject Matter
Claims 1, 3-4, 6-7 & 9 are allowed.

The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 1, 4 & 7. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide a method, apparatus and program for determining a plant growth amount using a modeling of the plant growth to obtain reference values and measuring the plant’s resonance values using a vibrometer on the plant.  Specifically, the prior art does not provide a plurality of vibrometers arranged to monitor portions of the plant using resonance and Q value analysis to then determine the growth of the plant at a third plant portion.

The closest prior art is Inamoto (US 20200408719) which discloses a method, apparatus and program for determining a plant growth amount using a modeling of the plant growth to obtain reference values and measuring the plant’s resonance values using a vibrometer on the plant.  Inamoto does not provide a plurality of vibrometers arranged to monitor portions of the plant using resonance and Q value analysis to then determine the growth of the plant at a third plant portion.  Inamoto provides a plurality of vibrometers that directly monitors separate plant portions growth.  Inamoto does not provide resonance and Q value analysis of directly measured plant portions to determine a growth state of a third portion of the plant.  Substantial modeling and correlation is required to render the growth at a third plant location that is not provided in the prior art.

Regarding Dependent Claims 3, 6 & 9.  The dependent claims further define the invention over the nearest reference by claiming a specific arrangement of the vibrometers on portions of a plant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856